Case 3:18-cv-02162-AJB-DEB Document 23 Filed 10/01/19 PageID.1021 Page 1 of 11



 1   Janet L. Hickson (SBN: 198849)
     jhickson@shb.com
 2   Mayela C. Montenegro (SBN: 304471)
     mmontenegro@shb.com
 3   SHOOK, HARDY & BACON L.L.P.
     Jamboree Center
 4   5 Park Plaza, Suite 1600
     Irvine, California 92614-2546
 5   Telephone: 949-475-1500
     Facsimile: 949-475-0016
 6
     Attorneys for Defendants Wright Medical
 7   Technology, Inc. and MicroPort Orthopedics Inc.
 8
                                   UNITED STATES DISTRICT COURT
 9
                               SOUTHERN DISTRICT OF CALIFORNIA
10
11
     VICTOR SIVILLI,                           )   Case No. 3:18-cv-2162-AJB-JLB
12                                             )
                      Plaintiff,               )   Judge: Hon. Anthony J. Battaglia
13                                             )   Ctrm.: 4A (4th Floor Schwartz)
             v.                                )
14                                             )
     WRIGHT MEDICAL TECHNOLOGY,                )   DEFENDANTS WRIGHT MEDICAL
15   INC., a Delaware corporation; WRIGHT          TECHNOLOGY, INC. AND
     MEDICAL GROUP, INC., a Delaware           )   MICROPORT ORTHOPEDICS,
16   corporation; WRIGHT MEDICAL               )   INC.’S REPLY IN SUPPORT OF
     GROUP, N.V., a foreign corporation;       )   MOTION TO STRIKE AND MOTION
17   MICROPORT ORTHOPEDICS, INC., a            )   TO DISMISS PLAINTIFF’S FIRST
     Delaware corporation; and DOES 1-20,      )   AMENDED COMPLAINT
18                                             )
                      Defendants.              )   [Filed concurrently with Declaration of
19                                             )   Mayela C. Montenegro]
                                               )
20                                             )   Date: December 12, 2019
                                               )   Time: 2:00 p.m.
21                                                 Ctrm: 4A (4th Floor Schwartz)
                                               )
22                                             )
                                               )   Complaint Filed: August 1, 2018
23                                             )   First Am. Compl. Filed: August 26, 2019
                                               )
24                                             )
                                               )
25                                             )
26
27
28
            REPLY ISO MOTION TO STRIKE AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                             Case No: 3:18-CV-2162-AJB-JLB
     4849-9602-0135
Case 3:18-cv-02162-AJB-DEB Document 23 Filed 10/01/19 PageID.1022 Page 2 of 11



 1    I.   INTRODUCTION
 2         Plaintiff Victor Sivilli’s (“Plaintiff”) opposition to the Motion to Strike and
 3   Motion to Dismiss First Amended Complaint filed by defendants Wright medical
 4   Technology, Inc. (“Wright Medical”) and MicroPort Orthopedics Inc. (“MicroPort”)
 5   (collectively, “Defendants”) confirms that the Court should grant Defendants’ Motion.
 6   II.   ALL REFERENCES TO A “MANUFACTURING DEFECT” SHOULD
 7         BE STRUCK FROM THE FIRST AMENDED COMPLAINT.
 8         Plaintiff admits he is asserting “manufacturing defect” allegations, but contends
 9   that these are proper because they are relevant to his “negligence and other causes of
10   action.” Opp’n at 16. Plaintiff misunderstands the spirit of this Court’s order. In its
11   Order, this Court evaluated the “manufacturing defect” theory and found that
12   “Plaintiff’s allegations fails to allege ‘how the specific PROFEMUR hip system
13   implanted in Plaintiff has a manufacturing defect’” and “he failed to allege any facts
14   alleging how the device deviated from other models.” ECF No. 18, Order Granting in
15   Part and Denying in Part Defendants’ Motion to Dismiss (“Court’s Order”) at 3–5
16   (emphasis in original). The Court, thereafter, dismissed Plaintiff’s cause of action for
17   a manufacturing defect without leave to amend. Id. at 9.
18         To the extent Plaintiff attempts to distinguish a “strict liability” cause of action
19   from a “negligence” cause of action, it is a distinction without a difference. A
20   negligence cause of action will certainly have additional elements, but if Plaintiff is
21   pursuing a manufacturing defect theory, he must still prove that a manufacturing
22   defect existed. As the California appellate court explained:
                  Products liability may be premised upon a theory of design
23
                  defect, manufacturing defect, or failure to warn. A plaintiff
24                may seek recovery in a products liability case either on the
                  theory of strict liability in tort or on the theory of negligence.
25
                  The rules of products liability focus responsibility for defects,
26                whether negligently or nonnegligently caused, on the
                  manufacturer of the completed product. Thus, under either a
27
                  negligence or a strict liability theory of products liability, to
28                                                2
           REPLY ISO MOTION TO STRIKE AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                            Case No: 3:18-CV-2162-AJB-JLB
Case 3:18-cv-02162-AJB-DEB Document 23 Filed 10/01/19 PageID.1023 Page 3 of 11




 1                recover from a manufacturer, a plaintiff must prove that a
                  defect caused injury.
 2
     Trejo v. Johnson & Johnson, 13 Cal. App. 5th 110, 125 (2017) (internal quotations and
 3
     citations omitted) (emphasis added). Here, this Court already evaluated Plaintiff’s
 4
     allegations of a manufacturing defect theory and dismissed the theory without leave to
 5
     amend. Plaintiff’s attempt to circumvent the Court’s ruling should be rejected, and the
 6
     references to a “manufacturing defect” should be struck.
 7
           Reference #1 – First Amended Complaint, Paragraph 111
 8
           Plaintiff argues that that the allegations in Paragraph 111 do not involve an
 9
     alleged manufacturing defect. Opp’n at 16. This is contrary to the plain language
10
     itself, which states: “[The device] was dangerous, unsafe, and defective in
11
     manufacture. Such defects included . . .” (FAC at ¶ 111.) If this allegation does not
12
     involve an alleged manufacturing defect, then it is unknown why the term
13
     “manufacture” appears in the allegation. On its face, the plain language reads of a
14
     defect in manufacture.
15
           Plaintiff also contends that this is not a new allegation, and he cites to the
16
     redlined version of the First Amended Complaint attached as an exhibit to his
17
     opposition. Opp’n at 16. This is not entirely true. While the language of the
18
     allegation itself was part of the original complaint, it was part of Plaintiff’s “Strict
19
     Products Liability – Manufacturing Defect” cause of action, which was dismissed by
20
     this Court. This language was not part of Plaintiff’s “Strict Products Liability –
21
     Failure to Warn” cause of action, as it is now in the First Amended Complaint. (See
22
     Declaration of Mayela C. Montenegro (“Montenegro Decl.”), Exs. A and B (compare
23
     original complaint at ¶¶ 99, 103–111, with First Amended Complaint at ¶ 111.)
24
     Plaintiff added this allegation to his “Strict Products Liability – Failure to Warn” cause
25
     of action, which makes it a new allegation.
26
           Paragraph 111 should be struck from the First Amended Complaint because it is
27
     redundant. To the extent Plaintiff contends he needs this paragraph because of the
28
                                              3
          REPLY ISO MOTION TO STRIKE AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                           Case No: 3:18-CV-2162-AJB-JLB
Case 3:18-cv-02162-AJB-DEB Document 23 Filed 10/01/19 PageID.1024 Page 4 of 11




 1   reference to “an unreasonably high propensity for corrosion, fretting, and fatigue”
 2   (Opp’n at 17), this identical reference is found in Paragraph 112: “The dangers and
 3   risks include but were not limited to an unreasonably high propensity for corrosion,
 4   fretting, and fatigue under normal and expected use of the device . . .” FAC at ¶ 112.
 5   Paragraph 111also is immaterial as the reference to a “manufacturing defect” has no
 6   bearing to Plaintiff’s “failure to warn” cause of action, which is a completely different
 7   theory of product liability. Paragraph 111 of the First Amended Complaint, therefore,
 8   should be struck in its entirety.
 9         References #2–4 – First Amended Complaint, Paragraphs 126, 127, and
10         160(e)
11         As for Paragraphs 126, 127, and 160(e), Plaintiff contends that the term
12   “manufacturing” is relevant to his other causes of action. As discussed above, this is a
13   distinction without a difference. To the extent Plaintiff is pursuing a manufacturing
14   defect theory under his negligence or other cause of action, he must still prove that a
15   manufacturing defect exists. And based on this Court’s finding, Plaintiff has not
16   sufficiently pled a manufacturing defect such that leave to amend was not even
17   necessary.
18         Moreover, Plaintiff’s contention that a manufacturing defect could be
19   determined from documents alone is not a plausible argument. (Opp’n at 18) As this
20   Court’s analysis demonstrates, a manufacturing defect requires a showing that
21   Plaintiff’s own device (the one surgically removed from his body) in some way
22   deviated from its intended design. (See Court’s Order at 3–4 (collecting cases).) This
23   could only be determined through a physical examination of the subject device (the
24   subject device that was surgically removed from Plaintiff’s body), which is typically
25   performed by engineers. Indeed, the subject device, itself, is the key piece of evidence
26   in this case that Plaintiff concedes is missing; and without the device, the parties
27   cannot know whether it was made differently than it should have been made in the
28
                                                4
          REPLY ISO MOTION TO STRIKE AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                           Case No: 3:18-CV-2162-AJB-JLB
Case 3:18-cv-02162-AJB-DEB Document 23 Filed 10/01/19 PageID.1025 Page 5 of 11




 1   manufacturing process. The terms “manufacturing” and “manufactured” from
 2   Paragraphs 126, 127, and 160(e) of the First Amended Complaint should be struck. In
 3   sum, Defendant’s Motion to Strike should be granted in its entirety.
 4 III.    MICROPORT SHOULD BE DISMISSED FROM THIS ACTION.
 5         It appears Plaintiff is hinging liability on the fact that MicroPort acquired
 6   Wright Medical’s OrthoRecon Division before Plaintiff’s device allegedly fractured,
 7   rather than looking at MicroPort’s purported role at the time the subject device was
 8   designed, developed, marketed, and actually sold to Plaintiff. (Opp’n at 6.) Plaintiff’s
 9   arguments lack merit.
10         A.     MicroPort Is Not Liable Under Successor Liability.
11         Under California law, a corporation that purchases principal assets of another
12   corporation does not assume the seller’s liabilities. Hernandez v. Enter. Rent-A-Car
13   Co. of San Francisco, 37 Cal. App. 5th 187, 192 (2019). However, there are four
14   instances in which “successor liability” would arise: “(1) there is an express or
15   implied agreement of assumption, (2) the transaction amounts to a consolidation or
16   merger of the two corporations, (3) the purchasing corporation is a mere continuation
17   of the seller, or (4) the transfer of assets to the purchaser is for the fraudulent purpose
18   of escaping liability for the seller's debts.” Id. Here, it appears Plaintiff is attempting
19   to invoke the third exception regarding “mere continuation.” (Opp’n at 6.)
20         “To establish that an acquiring corporation is a mere continuation of the seller, a
21   plaintiff must demonstrate (1) no adequate consideration was given for the
22   predecessor corporation’s assets and made available for meeting the claims of its
23   unsecured creditors; or (2) one or more persons were officers, directors, or
24   stockholders of both corporations.” Id. at 196-97 (internal quotations omitted). Here,
25   Plaintiff appears to contend that successor liability applies because of the second
26   prong, alleging that “Ted Davis, previously president of [Wright Medical’s]
27   OrthoRecon business, went on to lead the MicroPort Orthoepedic business,” and
28
                                                5
          REPLY ISO MOTION TO STRIKE AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                           Case No: 3:18-CV-2162-AJB-JLB
Case 3:18-cv-02162-AJB-DEB Document 23 Filed 10/01/19 PageID.1026 Page 6 of 11




 1   “MicroPort maintained key personnel previously involved in the marketing, sale, post-
 2   market surveillance, complaint tracking, and FDA reporting for the PROFEMUR®
 3   hip system.” (Opp’n at 7; FAC at ¶¶ 60–61.)
 4         In order for the “mere continuation” theory to apply, however, the officers,
 5   directors, or stockholders must have been working concurrently in both corporations.
 6   See Hernandez, 37 Cal. App. 5th at 196 (“one or more persons were officers,
 7   directors, or stockholders of both corporations”). See Akins v. Seterus, Inc., No.
 8   216CV01656TLNKJN, 2019 WL 4243221, at *5 (E.D. Cal. Sept. 6, 2019) (finding, in
 9   a motion to dismiss, that “nothing indicates that [the buyer] shares common officers
10   with [the seller]”); Franklin v. USX Corp., 87 Cal. App. 4th 615, 626–27 (2001)
11   (finding that an individual who was “president and a board member of both the
12   predecessor and the successor corporations” was, by itself, insufficient to establish
13   mere continuation). Based on Plaintiff’s own allegations, it appears that Ted Davis
14   and other “key personnel” left Wright Medical to go work for MicroPort. As such,
15   there is no indication that both entities actually shared, concurrently, Ted Davis or the
16   other “key personnel” required to invoke liability against MicroPort.
17         Moreover, the California Supreme Court has found that “even when the same
18   persons are officers or directors of the two corporations, liability is not imposed on the
19   acquiring corporation when recourse to the debtor corporation is available and the two
20   corporations have separate identities.” Beatrice Co. v. State Bd. of Equalization, 6
21   Cal. 4th 767, 778 (1993). See also Garcia v. New Albertson’s, Inc., No. 2:13-CV-
22   05941-CAS, 2014 WL 4978434, at *11 (C.D. Cal. Oct. 3, 2014) (“[A] purchasing
23   corporation is not a mere continuation of the seller where, as here, the seller remains a
24   separate entity capable of satisfying judgments against it, and there is no indication
25   that the sale worked the type of inequity that successor liability principles are
26   designed to avoid.”) (collecting cases); Katzir’s Floor & Home Design, Inc. v. M-
27   MLS.com, 394 F.3d 1143, 1150 (9th Cir. 2004) (noting that while the “mere
28
                                                6
          REPLY ISO MOTION TO STRIKE AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                           Case No: 3:18-CV-2162-AJB-JLB
Case 3:18-cv-02162-AJB-DEB Document 23 Filed 10/01/19 PageID.1027 Page 7 of 11




 1   continuation” standard is in the disjunctive, “[i]nadequate consideration is an
 2   ‘essential ingredient’ to a finding that one entity is a mere continuation of another”)
 3   (collecting cases); Franklin, 87 Cal. App. 4th at 627 (rejecting reliance solely on the
 4   prong of a common officer or director, and noting that without inadequate
 5   consideration, there can be no mere continuation).
 6         In this instance, Plaintiff is pursuing recourse against Wright Medical—and
 7   Wright Medical concedes that it, alone, is the properly-named defendant in this action
 8   (although Wright Medical denies liability). And by Plaintiff’s own allegations, Wright
 9   Medical and MicroPort are two separate entities. (See FAC at ¶¶ 4–7.) Further, there
10   are no allegations that there has been any inadequate consideration for Wright
11   Medical’s assets. Plaintiff’s allegations that one officer and unidentified “key
12   personnel” left Wright Medical to go work for MicroPort are, by themselves,
13   insufficient to establish “mere continuation” and impose liability on MicroPort.
14   Plaintiff, therefore, has insufficiently pled successor liability. For this reason alone,
15   Plaintiff’s successor-liability arguments should be disregarded, and MicroPort should
16   be dismissed from this action.
17         B.     MicroPort Had No Continuing Duty to Warn.
18         To the extent this Court determines that Plaintiff has sufficiently pled mere
19   continuation such as to establish successor liability, Plaintiff has not sufficiently pled
20   MicroPort’s purported continuing duty to warn.
21         Plaintiff contends that MicroPort had a continuing duty to warn only because it
22   was the “successor manufacturer.” (Opp’n at 7.) This argument is misguided. While
23   the Ninth Circuit has stated that a “successor corporation may acquire an independent
24   duty to warn where defects in a predecessor’s products come to its attention,”1 it has
25   also provided: “It is equally clear, however, that succession alone does not impose a
26   duty to warn of recently-discovered defects.” Gee v. Tenneco, Inc., 615 F.2d 857, 866
27   1
      The Ninth Circuit also noted that there was no California law on this issue. Gee, 615
28   F.2d at 866.
                                              7
          REPLY ISO MOTION TO STRIKE AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                           Case No: 3:18-CV-2162-AJB-JLB
Case 3:18-cv-02162-AJB-DEB Document 23 Filed 10/01/19 PageID.1028 Page 8 of 11




 1   (9th Cir. 1980). The Ninth Circuit in Gee evaluated the relationship between the
 2   predecessor and successor entities, and found there was no relationship between both
 3   entities, the successor had no relationship with users of the predecessor, and the
 4   successor was not deriving a benefit from the predecessor. Id. The Ninth Circuit also
 5   found there was nothing to indicate that the plaintiff’s decedent had any contact with
 6   the successor following his use of the product. Id.
 7         Here, there are no allegations that Wright Medical and MicroPort continued to
 8   have a relationship after the acquisition and that the relationship involved the
 9   PROFEMUR® hip system; there are no allegations that MicroPort had a relationship
10   with Wright Medical’s users or customers; and there are no allegations that MicroPort
11   was deriving a benefit from Wright Medical or from the PROFEMUR® hip system
12   devices that were sold by Wright Medical prior to the acquisition. There are also no
13   allegations that Plaintiff, himself, had any contact with MicroPort following the
14   implantation of the subject device. Given the absence of these allegations, Plaintiff
15   has not sufficiently pled that MicroPort had a continuing duty to warn solely because
16   it was a purported successor manufacturer.
17         The opinions relied on by Plaintiff are inapposite to the issue at hand because
18   they involve a duty to warn by the product’s manufacturer, not a successor
19   manufacturer. (See Opp’n at 7–8.) Wright Medical does not challenge, at this stage of
20   the proceeding, Plaintiff’s failure-to-warn claim against Wright Medical, but there are
21   no grounds for a failure-to-warn claim against MicroPort. Moreover, the regulations
22   cited by Plaintiff, 21 C.F.R. §§ 803, 803.50, 806, 820.3, do not reference successor
23   manufacturers, they do not have language suggesting that “a successor manufacturer
24   steps into the shoes of its predecessor with respect to the duties of reporting on and
25   warning of defects” (Opp’n at 8), and they certainly do not impose obligations onto a
26   successor manufacturer of a device that was designed, developed, marketed, and sold
27   prior to the successor manufacturer’s acquisition of assets.
28
                                               8
          REPLY ISO MOTION TO STRIKE AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                           Case No: 3:18-CV-2162-AJB-JLB
Case 3:18-cv-02162-AJB-DEB Document 23 Filed 10/01/19 PageID.1029 Page 9 of 11




 1         To the extent Plaintiff contends that MicroPort has an independent duty to warn
 2   because it acquired Wright Medical’s OrthoRecon Division, such proposition is not
 3   supported by California law. Notably, “California has not adopted an independent
 4   duty to warn theory of liability” as it pertains to a successor corporation. Burroughs v.
 5   Precision Airmotive Corp., 78 Cal. App. 4th 681, 698 (2000). See Gee, 615 F.2d at
 6   866 (the Ninth Circuit noting that there was no California law on the “issue of a
 7   successor corporation’s duty to warn of defects in products manufactured by a
 8   predecessor”).
 9         In sum, Plaintiff has not pled sufficient factual allegations to make a plausible
10   claim against MicroPort. First, MicroPort’s acquisition took place more than six years
11   after Plaintiff was implanted with the PROFEMUR® hip system, thus MicroPort
12   could not have been involved with the design, development, marketing, or sale of the
13   device at issue in this case. (See Mot. at 9 – 10.) Second, Plaintiff has not pled
14   sufficient facts to establish successor liability under a “mere continuation” theory
15   since the alleged presence of one former officer and unidentified “key personnel,” by
16   itself, is not enough to invoke liability. Third, under California law, there is no basis
17   for MicroPort to have had a continuing duty to warn on the PROFEMUR® hip
18   systems that were developed and sold by Wright Medical; and, there are insufficient
19   allegations to establish any type of continuing relationship between Wright Medical
20   and MicroPort in order to invoke liability onto MicroPort.2 Plaintiff’s only basis for
21   liability against MicroPort is the fact that MicroPort acquired certain assets in 2014.
22   That, alone, is not only unsupported by California law, but it is bad public policy as it
23   would mean that every successor entity would always be liable in some way. This
24   runs contrary to the default rule that a corporation that purchases principal assets of
25
26   2
       Wright Medical maintains these arguments in response to Plaintiff’s arguments set
27   forth in his Opposition pages 9–12. Plaintiff’s arguments lack merit because they
     presume a continuing duty to warn on a successor manufacturer, which is not
28   recognized under California law or in the caselaw relied on by Plaintiff.
                                              9
          REPLY ISO MOTION TO STRIKE AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                           Case No: 3:18-CV-2162-AJB-JLB
Case 3:18-cv-02162-AJB-DEB Document 23 Filed 10/01/19 PageID.1030 Page 10 of 11




 1   another corporation does not assume the seller’s liabilities. Hernandez, 37 Cal. App.
 2   5th at 192. This Court should dismiss MicroPort with prejudice.
 3 IV.     PLAINTIFF’S CLAIM FOR NEGLIGENT MISREPRESENTATION
 4         SHOULD BE DISMISSED.
 5         Plaintiff’s continued failure to provide sufficient factual allegations as to his
 6   negligent misrepresentation claims warrants dismissal of this claim. First, despite
 7   Plaintiff’s purported new factual allegations, they fail to clearly differentiate the role
 8   each defendant purportedly took in the larger fraudulent scheme as it pertains to
 9   Plaintiff Victor Sivilli. Second, Plaintiff’s allegations concerning MicroPort make a
10   negligent misrepresentation claim implausible. Since MicroPort allegedly acquired
11   Wright Medical assets more than six years after Plaintiff’s implant surgery, there is no
12   way MicroPort could have made any type of misrepresentation to Plaintiff or could
13   have had any intent to defraud Plaintiff, nor could Plaintiff have been able to rely on
14   MicroPort’s purported misrepresentation since MicroPort was not involved with the
15   PROFEMUR® hip system at the time of Plaintiff’s implant surgery. Further, there is
16   no way Plaintiff could have suffered damages by MicroPort’s purported
17   misrepresentation if MicroPort was not in the picture at the time of Plaintiff’s implant
18   surgery. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) (holding that the
19   complaint must have enough facts “to state a claim to relief that is plausible on its
20   face”). To the extent Plaintiff suggests MicroPort is liable through its role as a
21   successor manufacturer, this position is unsupported by California law. (See supra, §
22   III.) For these reasons, Plaintiff’s negligent misrepresentation claim should be
23   dismissed.
24   V.    CONCLUSION
25         Based on the foregoing, Defendants request the Court grant their motion to
26   strike and motion to dismiss, and dismiss MicroPort from this action with prejudice.
27
28
                                                10
          REPLY ISO MOTION TO STRIKE AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                           Case No: 3:18-CV-2162-AJB-JLB
Case 3:18-cv-02162-AJB-DEB Document 23 Filed 10/01/19 PageID.1031 Page 11 of 11



     Dated: October 1, 2019                     Respectfully submitted,
 1
                                                SHOOK, HARDY & BACON L.L.P.
 2
 3
                                                By:      /s/ Mayela C. Montenegro
 4                                                              Janet L. Hickson
                                                              Mayela C. Montenegro
 5                                                    Attorneys for Defendants Wright
                                                      Medical Technology, Inc. and
 6                                                    MicroPort Orthopedics Inc.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           11
          REPLY ISO MOTION TO STRIKE AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                           Case No: 3:18-CV-2162-AJB-JLB
